Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
Sprint / Clearwire First Amendment to the MVNO Support Agreement (3G)
This Sprint / Clearwire First Amendment (“First Amendment”) is made to the MVNO
Support Agreement dated May 7, 2008, between Sprint Spectrum L.P. (“Sprint");
Comcast MVNO II, LLC (“Comcast”); BHN Spectrum Investments, LLC (“BHN”); and TWC
Wireless, LLC (“TWC”) and to which Clearwire Communications LLC (“Clearwire”)
later joined (the “3G MVNO Agreement”). This First Amendment is between and
binding upon Sprint and Clearwire only. Sprint and Clearwire are each a “Party”
and are collectively referred to as the “Parties” under this First Amendment.
The following modified and added terms and conditions are made a part of the
Agreement effective as of the date the last party signs below (“First Amendment
Effective Date”).
Clearwire and Sprint agree as follows:
1. This First Amendment is contingent upon the Parties executing all of the
following documents: (1) April 2011 Clearwire / Sprint Amendment to the 4G MVNO
Agreement; (2) First Amendment to the December 23, 2009 Dual Mode Settlement
Letter Agreement; (3) Amended and Restated Enhanced In-Building Coverage
Deployment Agreement; (4) Settlement and Release Agreement; and (5) Omnibus
Agreement, Dual Mode Letter Amendment, CNS Agreement Amendment and Settlement
Agreement.
2. The 3G MVNO Agreement is amended by deleting Schedule 1.0 in its entirety and
replacing it with the attached Schedule 1.0. The prices set forth in the
attached Schedule 1.0 are available to Clearwire as of the First Amendment
Effective Date.
3. [*****].
4. The 3G MVNO Agreement is amended by deleting section 2.3.1(a) in its entirety
and replacing it as follows:
(a) The Parties acknowledge and agree that Clearwire is a limited purpose
reseller of the PCS Service and that Clearwire will in good faith structure its
marketing, advertising, distribution and promotions activities in a manner
reasonably designed to target its Private Label Service to Permitted Targeted
End Users; provided, however, that the marketing, advertising, distribution or
promotion by Clearwire of prepaid refresh or supporting cards, whether on a
standalone basis or otherwise, shall be a violation of this Section 2.3.1.
5. The 3G MVNO Agreement is amended by deleting section 2.3.2(b) in its entirety
and replacing it as follows:
(b) For purposes of this Agreement, a “Non-Qualifying End User” means, with
respect to Clearwire, any End User of Clearwire (other than any End Users
purchasing only prepaid Private Label Service, any End Users purchasing Private
Label Service pursuant to Section 2.3.4 or sales made pursuant to an Agency
Agreement) that meets the following requirement:
(i) Such End User is not a Permitted Targeted End User.
6. The 3G MVNO Agreement is amended by deleting section 2.3.4 in its entirety.
7. The 3G MVNO Agreement is amended by deleting section 2.8 in its entirety and
replacing it as follows:
     2.8 Limitation on Reselling

             
 
  Confidential — Subject to Nondisclosure Obligations       1

 



--------------------------------------------------------------------------------



 



Subject to the conditions and restrictions set forth in this Section 2.8 and
Section 2.7, Clearwire may resell the PCS Service (which for the purposes of
this Section 2.8 includes the Core Network Services, Sprint Data Service and the
Sprint Data Transport Service) on a wholesale basis as provided in this
Section 2.8. For purposes of this Section 2.8, the phrase “resell the PCS
Services on a wholesale basis” means sell the PCS Service to a Person with the
intent that such Person will resell the PCS Service to another Person instead of
consuming the PCS Service.
(a) Permission to Resell. Clearwire may resell the PCS Services on a wholesale
basis to any Person (a “Permitted Wholesaler”) except as specifically prohibited
and restricted in Sections 2.8 (b), 2.8(c), 2.8(d), 2.8(e), 2.8(f), and 2.8(g).
(b) Prohibitions on Resale. Clearwire may not resell the PCS Services on a
wholesale basis to the following Persons, including their respective Affiliates
[*****].
(c) Restrictions on Resale. Clearwire may not resell the PCS Services on a
wholesale basis to the following Persons, including their respective Affiliates
(each of which is referred to as a “Restricted Wholesaler”), until Sprint has
given its written approval, which approval shall not be unreasonably withheld
(based on Sprint’s own technical, operational, or economic interests) or
delayed:[*****]. After Sprint has provided its approval, then Clearwire may
resell the PCS Services on a wholesale basis to the Restricted Wholesalers,
including their respective Affiliates, if approved by Sprint, and Sprint shall
not unreasonably withhold or delay its approval to such resale. In such event,
Clearwire will provide the request in writing to Sprint. Sprint will approve or
reject the request in writing (including a detailed written description of the
reasons for rejection) within 10 business days or the request will be deemed
approved.
(d) Once Sprint is authorized to resell Wireless Broadband Services on a
wholesale basis to the “Limited Wholesalers” [*****], then Clearwire is
authorized to resell the PCS Services on a wholesale basis to the Limited
Wholesalers.
(e) Prohibitions on Re-Wholesaling. Permitted Wholesalers are not permitted to
resell the PCS Service to the following Persons, including their respective
Affiliates (each of which is referred to as a “Prohibited Re-Wholesaler”): Any
Prohibited Wholesaler, any Restricted Wholesaler unless such Restricted
Wholesaler has become a Permitted Wholesaler pursuant to Section 2.8(c) above,
and any Limited Wholesaler unless such Limited Wholesaler has become a Permitted
Wholesaler pursuant to Section 2.8(d) above.
(f) Restrictions on Re-Wholesale. If Clearwire resells the PCS Service on a
wholesale basis to the following Persons, including their respective Affiliates
(each of which is referred to as a “Restricted Re-Wholesaler”): [*****]. In such
event, Clearwire will provide the request in writing to Sprint. Sprint will
approve or reject the request in writing (including a detailed written
description of the reasons for rejection) within 10 business days or the request
will be deemed approved.
Clearwire will have the right to escalate any rejection by utilizing the dispute
resolution process described in Sections 17.7 and 17.8. As to any of the
Restricted Re-Wholesalers approved for resale to another Person who intends to
resell the PCS Service further, such entity shall be deemed to be a Permitted
Wholesaler.
(g) Additional Restrictions. [*****]
8. The 3G MVNO Agreement is amended by adding a new section 2.14 as follows:
     2.14 Pre-payment of Service Usage Charges [*****]
9. The 3G MVNO Agreement is amended by deleting section 7.4.2(c) in its entirety
and replacing it as follows:
(c) With respect to any disputes between Clearwire, Sprint, and at least one
other SIG Party, within 30 days of receipt of a detailed explanation of a
dispute pursuant to Section 7.4.2(a) or 7.4.2(b) from the disputing SIG Party,
Sprint will notify such SIG Party in writing of its good faith determination
regarding the disputed charge or charges together with a reasonably detailed
explanation of the basis

             
 
  Confidential — Subject to Nondisclosure Obligations       2

 



--------------------------------------------------------------------------------



 



for its determination, and will credit such SIG Party’s account, if appropriate,
within such 30-day period; provided that if Sprint fails to notify such SIG
Party in writing within such 30-day period of its determination, Sprint shall be
deemed to have agreed with such SIG Party’s explanation of the dispute and
promptly thereafter credit such SIG Party’s account for all of the disputed
charges set forth in its dispute notice to the extent such amounts were
previously paid to Sprint and not withheld pursuant to 7.4.2(a). If, after
receipt of Sprint’s written determination, such SIG Party continues to dispute
all or a portion of the charges originally set forth in its dispute notice, such
SIG Party shall have the right to submit such dispute to arbitration pursuant to
Section 17.8 (after first submitting such dispute to dispute resolution pursuant
to Section 17.7) for resolution by delivering written notice thereof to Sprint
within 30 days of receipt of Sprint’s written determination. If such SIG Party
fails to deliver such written demand for arbitration pursuant to Section 17.8
within such 30-day period, such SIG Party shall be deemed to have agreed with
Sprint’s determination of the disputed charge or charges and shall be required
to pay in accordance with Section 7.4.2(d) below any amount determined to be due
and owing to Sprint that was previously withheld (it being understood that if
such SIG Party delivers a written demand for arbitration for only a portion of
the amount remaining in dispute, such SIG Party shall be deemed to have agreed
with Sprint’s determination of such portion of such amount not submitted to
arbitration and shall be required to pay in accordance with Section 7.4.2(d)
below any portion of such amount not submitted to arbitration that is determined
to be due and owing to Sprint and was previously withheld). No SIG Party may
withhold any amounts from current period payments for disputes from any
subsequent payment under Section 7.2.
With respect to any disputes between Clearwire and Sprint only, within 30 days
of receipt of a detailed explanation of a dispute pursuant to Section 7.4.2(a)
or 7.4.2(b) from Clearwire, Sprint will notify Clearwire in writing of its good
faith determination regarding the disputed charge or charges together with a
reasonably detailed explanation of the basis for its determination, and will
credit Clearwire’s account, if appropriate, within such 30-day period; provided
that if Sprint fails to notify Clearwire in writing within such 30-day period of
its determination, Sprint shall be deemed to have agreed with Clearwire’s
explanation of the dispute and promptly thereafter credit Clearwire’s account
for all of the disputed charges set forth in its dispute notice to the extent
such amounts were previously paid to Sprint and not withheld pursuant to
7.4.2(a). If, after receipt of Sprint’s written determination, Clearwire
continues to dispute all or a portion of the charges originally set forth in its
dispute notice, Clearwire shall have the right to submit such dispute to
negotiation between executives pursuant to Section 17.8(k)(i) (Negotiation
Between Executives) and then arbitration pursuant to Section 17.8(i)(ii)
(Arbitration) for resolution by delivering written notice thereof to Sprint
within 30 days of receipt of Sprint’s written determination. For the avoidance
of doubt, Clearwire and Sprint are not required to follow the timelines
contained in Section 17.7 (Dispute Resolution). If Clearwire fails to deliver
such written notice for negotiation between executives contained in
Section 17.8(k)(i) within such 30-day period, Clearwire shall be deemed to have
agreed with Sprint’s determination of the disputed charge or charges and shall
be required to pay in accordance with Section 7.4.2(d) below any amount
determined to be due and owing to Sprint that was previously withheld (it being
understood that if Clearwire delivers a written demand for arbitration for only
a portion of the amount remaining in dispute, Clearwire shall be deemed to have
agreed with Sprint’s determination of such portion of such amount not submitted
to arbitration and shall be required to pay in accordance with Section 7.4.2(d)
below any portion of such amount not submitted to arbitration that is determined
to be due and owing to Sprint and was previously withheld). Clearwire may not
withhold any amounts from current period payments for disputes from any
subsequent payment under Section 7.2.
10. The 3G MVNO Agreement is amended by adding the following to the end of
section 9.3 (Sprint Network Fraud Detection and Responsibility):
Sprint will follow a data fraud monitoring procedure that is based on industry
standard best practices. The fraud monitoring procedure will include reporting
processes to inform Clearwire of any issues identified. Sprint will work jointly
with Clearwire to develop a plan to mitigate and/or eliminate any issues
identified. Sprint will apply the same or better network fraud monitoring
procedures used for its or any of its Controlled Affiliate’s retail operations
for Sprint.

             
 
  Confidential — Subject to Nondisclosure Obligations       3

 



--------------------------------------------------------------------------------



 



11. The 3G MVNO Agreement is amended by deleting section 17.7 (Dispute
Resolution) in its entirety and replacing it as follows:
17.7 Dispute Resolution. With respect to any disputes between Clearwire, Sprint,
and at least one other SIG Party, except as set forth in the proviso to
Section 17.8(a) or in Section 17.8(h) or 17.10, each Party will comply with the
following dispute resolution process with respect to any disputes arising under
this Agreement prior to pursuing any other remedies available to it. Any Party
involved in such dispute shall notify the other Party or Parties involved in
such dispute in writing of the basis of the dispute. Within 10 Business Days (or
such longer period as may be agreed upon) following the date that a Party
provided such notice, a team from each Party involved in such dispute
(consisting of at least one senior executive from such Party) shall meet and
confer in person or by telephone conference in an attempt to resolve such
dispute. In the event that such teams are unable to resolve any such dispute
within 20 Business Days following the date that a Party provided such notice of
dispute, any Party involved in such dispute may pursue any remedies available to
it.
With respect to any disputes between Clearwire and Sprint only, subject to the
dispute process specifically listed in Section 7.4, the dispute resolution and
arbitration process contained in Section 17.8(k) will apply. The process
contained in this Section 17.7 does not apply.
12. The 3G MVNO Agreement is amended by adding a new section 17.8(k) immediately
following section 17.8(j), as follows:
(k) Dispute Resolution between Clearwire and Sprint. For all disputes that
involve only Clearwire and Sprint, the dispute resolution contained in this
Section 17.8(k) will apply in lieu of Sections 17.8(a) through 17.8(i). For the
avoidance of doubt, for any disputes that involve Sprint, Clearwire, and at
least one other SIG Party, the procedures in Sections 17.8(a) through 17.8(i)
will apply, unless all parties to the dispute agree to be bound by the
procedures in this Section 17.8(k).
     (i) Negotiation Between Executives. Sprint and Clearwire will attempt in
good faith to resolve any dispute arising out of or relating to this Agreement
or the 4G MVNO Agreement promptly by negotiation between executives who have
authority to settle the controversy and who are at a higher level of management
than the persons with direct responsibility for administration of this
Agreement. Either Sprint or Clearwire may give the other Party written notice of
any dispute not resolved in the normal course of business. The Parties will make
reasonable efforts to group or categorize the disputes in order to more
efficiently resolve the disputes. Within 15 days after delivery of the notice,
the receiving Party will submit to the other Party a written response. The
notice and response will include (a) a statement of that Party’s position and a
summary of arguments supporting that position, and (b) the name and title of the
executive who will represent that Party and of any other person who will
accompany the executive. Within 30 days after delivery of the initial notice,
the executives of both Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the dispute. All reasonable requests for information made by one Party
to the other will be honored. All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.
     (ii) Arbitration. If at any time after the initial meeting between the
Parties’ executives as set forth in Section 17.8(k)(i) above or if the Parties’
executives fail to meet during the 30 day period following delivery of the
initial notice, then 60 days after delivery of the initial notice, either Party
determines that the dispute cannot be resolved through such negotiation, any
dispute between Sprint and Clearwire arising out of or relating to this
Agreement or the 4G MVNO Agreement, including the breach, termination or
validity thereof, shall be finally resolved by arbitration in accordance with
the International Institute for Conflict Prevention and Resolution (“CPR”) Rules
for Non-Administered Arbitration by a sole arbitrator chosen from the CPR panels
of neutrals, which arbitrator shall be experienced in and knowledgeable about
the wireless wholesale industry or telecommunications wholesale industry (if no
one experienced and knowledgeable in the wireless wholesale industry is
reasonably available), and shall have a relevant technical background, and shall
have no prior, existing, or potential material relationship with Sprint or
Clearwire. If no arbitrator with those qualifications can be identified in the
CPR panels, the arbitrator shall be chosen from CPR’s General Counsel Panel and
shall be required to have 10 years of business or professional experience

             
 
  Confidential — Subject to Nondisclosure Obligations       4

 



--------------------------------------------------------------------------------



 



involving complex business or legal matters. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York, New York, or such other
location as the parties mutually agree.
     (iii) Notwithstanding anything to the contrary in this Section 17.8(k) (and
whether or not a matter is first submitted to arbitration pursuant to this
Section 17.8(k), either Party may apply to a court having jurisdiction pursuant
to Section 17.9 to the extent necessary (i) to seek injunctive relief to prevent
breaches of this Agreement or to enforce specifically the performance or terms
and provisions hereof (including to enforce any agreement hereunder to
arbitrate), (ii) to avoid the expiration of any applicable limitation period,
(iii) to preserve a superior position with respect to other creditors or (iv) to
challenge or vacate any final judgment, award or decision of the arbitrator that
does not comport with the express provisions of this Section 17.8.
13. All other terms and conditions in the 3G MVNO Agreement, not expressly
amended above, will remain in effect in their unmodified form, and neither Party
waives any claims, rights or remedies with respect to the other Party.
Each party has caused this First Amendment to be executed by its authorized
representative.

                  Sprint Spectrum L.P.       Clearwire Communications LLC
 
               
By: 
/s/ Steven Elfman       By:  /s/ John Stanton
 
Name:  Steven Elfman          Name:  John Stanton
 
Title:  President          Title: Chairman & CEO
 
Date:  April 14, 2011         Date: April 18, 2011

             
 
  Confidential — Subject to Nondisclosure Obligations       5

 



--------------------------------------------------------------------------------



 



Schedule 1.0
PCS Services
Certain Definitions:
Capitalized terms not otherwise defined herein have the respective meanings set
forth in the MVNO Support Agreement to which this Schedule 1.0 is attached (the
“Agreement”). In addition, for purposes of this Schedule 1.0, the following
terms, as used herein, have the following meanings:
“Roaming International SMS” means SMS messages that an End User of a SIG Party
originates while off the Sprint Network that terminates outside the country of
origin.
“Roaming SMS” means: (i) SMS messages that an End User of a SIG Party originates
while off the Sprint Network that terminates in the country of origin, and
(ii) SMS messages received by an End User of a SIG Party while off the Sprint
Network.
“Short Code” is defined as a less than nine-digit number that is used for
routing SMS messages sent by mobile subscribers to mobile applications and
services as part of Premium SMS Service.
“SMTP” means Simple Mail Transfer Protocol and SMTP is used by the messaging
gateway(s) of the Sprint Network for (i) relaying an SMS message from a wireless
handset or device to an SMTP address or (ii) relaying a received SMTP message to
the appropriate End User of a SIG Party using SMS.
“Sprint International SMS” means SMS messages that an End User of a SIG Party
originates on the Sprint Network that terminates outside the United States.
“Sprint SMS” means (i) SMS messages that an End User of a SIG Party originates
on the Sprint Network that terminates domestically, and (ii) SMS messages
received by an End User of a SIG Party on the Sprint Network.

             
 
  Confidential — Subject to Nondisclosure Obligations       6

 



--------------------------------------------------------------------------------



 



1. Description of Services

  1.1   The Sprint Network is a digital wireless communications network that
uses Code Division Multiple Access (“CDMA”) technology. Itemized below are the
rates and charges associated with certain services to be provided by Sprint to
each SIG Party in connection with the provision of PCS Service pursuant to the
Agreement. Handsets, Wireless PDAs, “smart phones” and other similar devices
will be considered “handsets” as that term is used in this Schedule 1.0.
Wireless Data Cards and Data Centric Devices will not be considered “handsets”
as that term is used in this Schedule 1.0.     1.2   For purposes of this
Schedule 1.0, each SIG Party shall have the right to assign and reassign any of
its End Users to any of the rate plans set forth below at any time and from time
to time, subject to the satisfaction of any required conditions specified in any
such plans.     1.3   Each End User mobile terminated SMS message can include up
to 160 characters. Individual handsets may not be able to receive an End User
SMS message if the handset is: (a) turned off; (b) Roaming where text messaging
is not available; or (c) traveling in a Market that does not have text messaging
capabilities. An SMS message will be deemed terminated regardless of whether or
not it is actually delivered to a handset. Each mobile originated SMS message of
a SIG Party or any of its End Users can include up to 160 characters. Individual
handsets must have mobile origination capabilities. Individual handsets may not
be able to successfully originate a message if the handset is (a) not
provisioned; (b) turned off; (c) traveling in a Sprint Service Provider
Affiliate Market that does not have text messaging capabilities; or (d) Roaming
where text messaging is not available. An SMS message will be deemed originated
regardless of whether or not it is actually delivered.

2. Rates and Charges [*****]
Audit Rights
Sprint will provide to each SIG Party, at the time the adjustment analysis is
completed pursuant to Sections 2.1.2, 2.2.1.2, 2.2.2.2, 2.2.3.2 and/or 2.2.4.3,
written confirmation from the President, Wholesale Services of Sprint that
Sprint is in compliance with the provisions of this Schedule 1.0, such
notification to include a reasonably detailed description of the applicable
adjustment, if any, but not including the underlying data related to Sprint’s
retail business; provided that to the extent that Sprint provides the underlying
data related to Sprint’s retail business to any other reseller, Sprint shall
provide comparable information to the SIG Parties. The SIG Parties then party to
this Agreement shall have the right at any time during the Term (including any
phase-out period), at the SIG Parties’ sole cost and expense and upon 60 days’
prior written notice, to cause the examination (during reasonable business
hours) of those books and records of Sprint reasonably necessary to determine
Sprint’s compliance with the provisions of this Schedule 1.0 (“Pricing Related
Obligations”). Any such examinations shall be conducted by an independent
certified public accounting firm designated by the SIG Parties then party to the
Agreement (it being understood that if such independent certified public
accounting firm is not a “Big 4” accounting firm, then Sprint shall have the
right to approve the SIG Parties’ designation of such independent certified
public accounting firm (which approval shall not be unreasonably withheld,
conditioned or delayed)) (hereinafter the “Independent Auditor”). The SIG
Parties’ right to perform such an audit shall be limited to no more than once
each for each 6-Month Period. If, as a result of the examination performed
hereunder, the Independent Auditor determines that Sprint is in compliance with
the Pricing Related Obligations, then the Independent Auditor shall provide
written notice to the SIG Parties stating only that Sprint is in compliance. If,
as a result of the examination performed hereunder, the Independent Auditor
determines that Sprint has failed to comply with the Pricing Related
Obligations, then the Independent Auditor shall commence good faith discussions
with Sprint regarding the provisions at issue. In the event that after good
faith discussions, the Independent Auditor concludes that Sprint is, in fact, in
compliance with the Pricing Related Obligations, then the Independent Auditor
shall provide written notice to the parties stating only that Sprint is in
compliance. In the event that after good faith discussions, the Independent
Auditor concludes that Sprint has failed to comply with the Pricing Related
Obligations, then Sprint shall authorize the Independent Auditor to provide to
the SIG Parties only that limited information acquired during the course of the
examination as is necessary, in the Independent Auditor’s

             
 
  Confidential — Subject to Nondisclosure Obligations       7

 



--------------------------------------------------------------------------------



 



reasonable discretion after consultation with Sprint with respect to the
information proposed to be provided, for the SIG Parties to pursue its claim or
claims related to Sprint’s non-compliance with such Pricing Related Obligations;
any information that is not so necessary shall not be disclosed to the SIG
Parties by the Independent Auditor and shall remain strictly confidential. Under
no circumstances, other than the limited circumstances described in the
immediately preceding sentence, shall any information acquired during the course
of any examination or obtained during any discussions with Sprint be disclosed
to the SIG Parties by the Independent Auditor. Any information so disclosed and
any information derived from, and the process of, such review shall be
Confidential Information and subject to the terms of Section 15 of the
Agreement. Sprint shall provide reasonable assistance to the Independent Auditor
in conducting an examination pursuant to this Section 7. If any such examination
reveals a discrepancy (in total) of greater than [*****] in the amount paid by
any SIG Party and the amount which should have been paid by such SIG Party,
Sprint shall pay to such SIG Party an amount equal to the cost of such
examination. If any such examination reveals a discrepancy in the amount paid by
any SIG Party and the amount which should have been paid by such SIG Party,
Sprint shall pay the amount of such discrepancy plus interest on the amount of
such discrepancy at the rate of 1% per month from the date on which such amount
was paid by or should have been paid to such SIG Party through the date on which
payment is made to Sprint; provided, however, that in no event shall Sprint be
required to make any such payment to the extent that such discrepancy relates to
any amount paid by such SIG Party more than two years prior to the date such
discrepancy was discovered by the Independent Auditor. Nothing in this Section 7
shall be construed as a limitation on any SIG Party’s other rights and remedies.

             
 
  Confidential — Subject to Nondisclosure Obligations       8

 



--------------------------------------------------------------------------------



 



Attachment No. 1 to Schedule 1.0
[*****]

             
 
  Confidential — Subject to Nondisclosure Obligations       9

 



--------------------------------------------------------------------------------



 



Schedule 14.0
Prepayment of Obligations
[*****]

             
 
  Confidential — Subject to Nondisclosure Obligations       10

 